DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. Re claim 1, the applicant has made amendments and the arguments are drawn to the amendments. However, a new rejection is presented within new art in order to address the newly amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolgin et al (herein Dolgin) US PG PUB 2019/0158208, Byer et al (herein Byer) US Patent 4,172,663, and Yano US Patent 5,761,228.
Re claim 1, Dolgin discloses an optical receiver comprising: 
a photonic integrator configured to receive an input optical signal, to accumulate optical signal energy corresponding to the input optical signal during an integration period, and to produce an output optical signal at an end of the integration period, the output optical signal having a higher intensity than the input optical signal (optical resonators 230 may include Fabry-Perot etalons, micro-rings, or other types of resonators.  The optical resonator 230 is a component capable of sensing transitions, such as phase variations, representative of modulation performed at the transmitter, and transforming the transitions into intensity modulation of an output optical signal, e.g., output optical signal 232.  The optical resonator 230 converts the modulation of the arriving optical signal 210 in part by interaction of the arriving optical signal 210 with resonant optical energy built-up in the optical resonator 230 ¶ [0030], such that if the energy is built up it has a higher intensity than the input); 
a photodetector configured to receive the output optical signal when the shutter is in the open position and to produce an electrical signal corresponding to the output optical signal (The emerging intensity-modulated optical signal 232 may be converted to an electrical signal by an optical-electrical converter, e.g., OEC 242, which may include a photodetector, such as a photodiode, for example. ¶ [0033]). 
Dolgin does not explicitly disclose a shutter operable between a closed position and an open position, the shutter configured to prevent the output optical signal from exiting the photonic integrator when in the closed position 10and to allow the output optical signal to exit the photonic integrator when in the open position. However, Byer discloses comprising: 
a photonic integrator configured to receive an input optical signal, to accumulate optical 5signal energy corresponding to the input optical signal during an integration period, and to produce an output optical signal at an end of the integration period, the output optical signal having a higher intensity than the input optical signal (a second light beam output, within the bandpass of the grating monochromater, is fed to a plurality of Fabry-Perot etalon interferometers 22, 23, and 24 of successively increasing resolution. The output of each Fabry-Perot etalons 22-24 is an interference batter of brightness lights which are then directed and focus onto a second spatial detector array, Col. 3, lines 3-11); 
a shutter operable between a closed position and an open position, the shutter configured to prevent the output optical signal from exiting the photonic integrator when in the closed position 10and to allow the output optical signal to exit the photonic integrator when in the open position (a plurality of shutters 26, 27, and 28 are provided in each of the optical paths between the respective Fabry-Perot etalons and the detector array 25 so that the operator by successively direct the respective interference matter onto the spatial detector array 25 by merely opening or closing the prospering shutters, Col 3, lines 12-18). 
Dolgin and Byer are analogous art because they are from the same field of endeavor, receiver of optical signals from optical resonators. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Dolgin and Byer before him or her, to modify the space between the resonator and the optical reception element of Dolgin to include the shutter element of Byer because it combines prior art elements according to known methods to yield predictable results, in this case enabling the system to only receive the signal when it desires to. 
Doglin and Byer do not explicitly disclose a synchronizer coupled to the shutter and configured to control the shutter between the open position and the closed position based on the integration period of the photonic integrator. However, Yano discloses that within a laser resonator, a shutter having a thickness much smaller than the length of the resonator is inserted, and light that makes a round trip in the resonator is intensity-modulated (gated) at a timing substantially equal to the round-trip time of light. Then in the light intensity pattern which repeats with the round-trip as one period, a portion that tends oscillate occurs fixedly to form an optical pulse. , Col, 2, lines 66 – Col. 3, line 6, such that the shutter is timed such that the light has made the round trip in the resonator, which the examiner is interpreting to be the integration period of the resonator. Hence, due to the fact that the light intensity pattern which repeater with the round-trip as one period, it is understood that the shutter is operating along the line of the light making the proper trip within the resonator and the opening and closing is matching the integration period. 
Doglin, Byer, and Yano are analogous art because they are from the same field of endeavor, optical resonators with a shutter element. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Doglin, Byer, and Yano before him or her, to modify the shutter element along with a resonator with Doglin and Byer to include the control of the shutter in 
Re claim 2, Doglin, Byer, and Yano disclose all the elements of claim 1, which claim 2 is dependent. Furthermore, Doglin and Yano disclose wherein the synchronizer is configured to determine a duration and phase of the integration period and to open the shutter at the end of the integration period (Dolgin discloses the optical resonator 230 is a component capable of sensing transitions, such as phase variations, representative of modulation performed at the transmitter, and transforming the transitions into intensity modulation of an output optical signal, e.g., output optical signal 232.  ¶ [0030], such that this is the integration period. Furthermore, Yano discloses a shutter having a thickness much smaller than the length of the resonator is inserted, and light that makes a round trip in the resonator is intensity-modulated (gated) at a timing substantially equal to the round-trip time of light. Then in the light intensity pattern which repeats with the round-trip as one period, a portion that tends oscillate occurs fixedly to form an optical pulse. Col, 2, lines 66 – Col. 3, line 6, such that in the instance of Yano, as it desired to output an optical pulse, the shutter operates in conjunction with the integration period of the light required for the optical pulse. Furthermore, as a result of the combination, and the integration period being that of transforming the transitions into intensity modulation, the shutter should be control according to the integration period of Doglin, such that the transforming of the transitions is performed appropriately, and therefore the control should be able to determine the duration and phase of the integration required by Doglin).   
Re claim 203, Dolgin, Byer, and Yano discloses all the elements of claim 2, which claim 3 is dependent. Furthermore, Dolgin discloses further comprising an analog to digital converter configured to receive the electrical signal from the photodetector and to convert the electrical signal into a digital signal (The emerging intensity-modulated optical signal 232 may be converted to an electrical signal by an optical-electrical converter, e.g., OEC 242, which may include a photodetector, such as a photodiode, for example.  Accordingly, the output of the OEC 242 may be an amplitude modulated signal representative of the intensity-modulated optical signal 232, and may be converted to a digital form by an analog to digital converter, e.g., ADC 244 ¶ [0033]).  
Re claim 4, Dolgin, Byer, and Yano discloses all the elements of claim 3, which claim 4 is dependent. Furthermore, Dolgin discloses further comprising signal processing circuitry configured 25to receive and process the digital signal (The digital signal is provided to the digital processing subsystem 250 for digital processing.  The digital processing subsystem 250 processes the digital signal to receive the information-carrying content of the optical signal 210. ¶ [0033]). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano as applied to claim 1 above, and further in view of Kodera et al (herein Kodera) US PG PUB 5,786,879.
Re claim 13, Dolgin, Byer, and Yano disclose all the elements of claims 1, which claims 13 and 20 are dependent upon respectively. Furthermore, Byer and Yano do not explicitly disclose wherein the shutter is a liquid crystal device. However, Kodera discloses a liquid crystal device which may be used as a display device for a television receiver, a view finder for a video camera or a terminal monitor for a computer, or a light valve (optical shutter) for a liquid crystal printer, a projector, etc. Col. 1, lines 11-15.
Byer, Yano, and Kodera are analogous art because they are from the same field of endeavor, elements using an optical shutter. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Byer, Yano, and Kodera before him or her, to modify the optical shutter of Byer and Yano to include the liquid crystal device of Kodera because it is the simple substitution of one known element for another to obtain predictable results, in this case control the flow of light along a path. 

21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doglin, Byer, and Yano as applied to claim 1 above, and further in view of Daghighian et al (herein Daghighian) US PG PUB 2009/0208225.
Re claim 21, Doglin, Byer, and Yano disclose all the elements of claim 1, which claim 21 is dependent. Furthermore, Doglin, Byer, and Yano do not explicitly disclose that the synchronizer is further configured to maintain the shutter in the close position for the integration period of the photonic integrator and to open the shutter at the end of the integration period. While Yano discloses a laser resonator, a shutter having a thickness much smaller than the length of the resonator is inserted, and light that makes a round trip in the resonator is intensity-modulated (gated) at a timing substantially equal to the round-trip time of light. Then in the light intensity pattern which repeats with the round-trip as one period, a portion that tends oscillate occurs fixedly to form an optical pulse. , Col, 2, lines 66 – Col. 3, line 6, such that the signal is output after making a round trip within the resonator such that is the integration period. 
Furthermore, Daghighian discloses data transmission can be implemented by way of an externally modulated laser ("EML") that includes an optical light source and an electro-absorption ("EA") modulator acting as a shutter. A constant current is applied to the optical light source to generate a light signal with constant intensity, and a modulation current applied to the EA modulator "opens" and "closes" the shutter ¶ [0008], such that an intensity modulated signal, when using a shutter, depends on the opening and closing of the shutter according to the modulation. 
Yano and Daghighian are analogous art because they are from the same field of endeavor, the optical shutter in an intensity modulation system. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Yano and Daghighian before him or her, to modify the optical shutter outputting the signal after the integration period of Yano to include the . 

Allowable Subject Matter
Claims 5-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637